TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00537-CV


                              Sayers Construction, LLC, Appellant

                                                  v.

                           Accordant Communications, LLC, Appellee



                   FROM THE 453RD DISTRICT COURT OF HAYS COUNTY,
              NO. 22-1261, THE HONORABLE SHERRI TIBBE, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellant Sayers Construction, LLC notified this Court that it has filed for

bankruptcy protection (United States Bankruptcy Court, W.D. Texas, Case No. 22-10838-tmd).

See Tex. R. App. P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P.

8.2. Any party may file a motion to reinstate the appeal if permitted by federal law or the

bankruptcy court. See Tex. R. App. P. 8.3(a). It is the parties’ responsibility to notify the Court as

soon as possible if an event occurs that would allow reinstatement. Id. Failure to notify this Court

of a lift of the automatic stay or the conclusion of the bankruptcy proceeding may result in the

dismissal of the case for want of prosecution. See id. R. 42.3(b).



Before Chief Justice Byrne, Justice Triana, and Justice Smith

Bankruptcy

Filed: December 22, 2022